Peck, J.
delivered the opinion of the court.
The plaintiff, Rowan, had loaned the mule to Henry Rowan to make a crop; he disposed of it to Haley. Demand was made of Haley, and this action brought. The question raised is, whether the action of detinue will lie, when the defendant had parted with the possession before demand and suit brought. The court charged in the affirmative of the proposition. On examination of authorities, we are of opinion the charge was right. 1 Chitty on *302Pleading, 120, 121, title Detinue: 1 Washington’s Rep. 12: Camer and Norwood, 464: 1 Hay. 12: 3 Starkie’s Evidence, 493.
Judgment affirmed.